—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered April 24, 1996, convicting him of burglary in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the Grand Jury testimony and find that the integrity of the Grand Jury was in no way impaired by the People’s presentation of evidence. The defendant’s contention that the evidence presented to the Grand Jury which indicted him was legally insufficient is not reviewable on his appeal from the ensuing judgment of conviction (see, CPL 210.30 [6]; People v Cunningham, 163 AD2d 412).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, including those involving eyewitness identification testimony, are questions to be determined by the jury, which saw and heard the witnesses (see, People v Caban, 120 AD2d 603). Its determination is accorded great weight on appeal and will not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.